Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/122,679 ADJUSTABLE OVER-THE-DOOR HOOKS AND RACKS filed on 12/15/2020.  Claims 1-17 are pending.  

Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/27/2021.

Information Disclosure Statement
The information disclosure statement submitted on 6/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,898,019. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass a hook for hanging over a door with a spacer.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 3907118 to Pelavin and in view of United States Patent No. 4767092 to Weatherly.
With regards to claim 1, Pelavin discloses applicant’s basic inventive concept, including teaching a device having at least one adjustable support bracket structured and arranged for placement over a top edge of a door having a front (19) and rear vertical plates (18) having opposing interior surfaces, and an upper horizontal plate (17) connecting the front and rear vertical plates; at least one vertical support rod (30, 32, 37) attached to the at least one adjustable support bracket, at least one hook (33, 34) or rod supported by the at least one vertical support rod and a spacer (23, 23’) selectively attachable adjacent to the interior surface of the front vertical plate and attachable to the interior surface of the rear vertical plate. 
Pelavin teaches that the spacers are fixed, however, it has been held that making a device removable is obvious.  Weatherly teaches a removable spacer (30) which is 
Selectively placeable.   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made from the teachings of Weatherly to have had a removable and selectively placement spacer for better adjustability of the device.  
	With regards to claim 3, Pelavin teaches wherein the front vertical plate of the support bracket has a front hole extending therethrough, the rear vertical plate of the support bracket has a rear hole extending therethrough, the door spacer has a mounting pin extending from a bracket contact surface of the door spacer, and the mounting pin is selectively engagable within either the front hole or the rear hole to thereby releasably attach the door spacer to either the front vertical plate or the rear vertical plate. It would be obvious as shown above to make the pin releasable and the spacer selectively attachable to the device for more versatility.  
	With regards to claim 4, Pelavin teaches wherein the mounting pin comprises a shaft (24, 24’) and a head (25, 25’) connected to the shaft having a larger diameter than a diameter of the shaft.
	With regards to claims 5, 11 and 12, it has been held that a suitable material is obvious and it would be obvious to one of ordinary skill in the art to have made the shaft and head of the mounting pin of a compressible elastic material, because compressible elastic is suitable for removably mounting an item. With regards to claim 11, it would be obvious to have made the door spacer is made of a compressible elastic material as suitable material for a removable pin. With regards to claim 12, it would have been obvious that the elastic material of the door spacer comprises natural rubber or synthetic rubber as both are suitable for use of compressible material.
	With regards to claim 6, Pelavin teaches wherein the door spacer comprises a substantially vertical door contact surface. (See Figure 2). 
	With regards to claims 9 and 10, reasonable dimensions have been held to be obvious and it would be obvious to have had the dimensions of wherein the door spacer has a thickness measured between a bracket contact surface of the door spacer and the door contact surface of from 0.3 to 0.8 inch (claim 9) and wherein the thickness of the door spacer is from greater than 0.375 inch to 0.43 inch (claim 10).

Claims 2, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 3907118 to Pelavin and in view of United States Patent No. 4767092 to Weatherly and further in view of United States Patent No. 2959297 to Larson. 
Pelavin and Weatherly teach the basic inventive concept as shown above, with the exception that they do not teach two of the support adjustable support brackets and two of the vertical support rods. A duplication of parts has been held to be obvious. Larson shows two brackets and two rods (34), used for supporting a larger item in between and it would be obvious to one of ordinary skill in the art from the teachings of Larson to have duplicated the device in order to have more support.  
	With regards to claim 16, Larson also teaches two of the vertical support rods, and at least one lateral support rod (84) extending between the vertical support rods, used to support a larger item.  It would have been obvious to use the device as desired for supporting the sized item desired.  
	With regards to claim 17, Larson shows that it would be obvious to have used at least one hook (94) is attached to the at least one lateral support rod, in order to support more items.  

Allowable Subject Matter
Claims 7, 8, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 7, the prior art does not teach wherein the substantially vertical door contact surface is provided from a plurality of vertically extending ribs.
	With regards to claim 8, the prior art does not teach wherein the door spacer comprises and inwardly angled lower portion adjacent to the substantially vertical door contact surface.
	With regards to claim 13, the prior art does not teach at least.one door bumper attached to a lower end of the at least one vertical support rod.



Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        1/7/22